DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 01/26/2020. Claims 1-18 and 20 are presented for examination.

Allowable Subject Matter
2.    Claims 1-18 and 20, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Guo et al. (20180158394) discloses a method for rendering pixel obtaining grayscale values of three primary colors of an original image pixel in an RGB color space, and converting the grayscale values of three primary colors of the original image pixel into grayscale values of three primary colors and a compensating component of a compensating image pixel W added to each pixel of the original image. See paragraphs 51-56 and 71.
Chen (US 20160260393) discloses a liquid crystal device includes a four-color converter, wherein the four-color converter is configured to convert original RGB information to grayscale values for each color, to apply a white-balance process to the grayscale values for each color, to determine a maximum grayscale value and a minimum grayscale value among the grayscale values after the white-balance process, 
Kang (US 20160117975) discloses a data converting unit for converting R, G, and B sub-pixel data signals of an input image data into R, G, B, and W sub-pixel data signals, wherein the unit further include a RGB reinforcement portion configured to selectively perform saturation reinforcement for transformed R, G, and B sub-pixel data signals according to a color attribute pattern of the R, G, and B sub-pixel data signals.
See paragraphs 15-17, 19-20 and 45-49.
However, neither Guo, Chen or Kang, nor the combination thereof, discloses a color gamut conversion method, device and storage medium that is used for alleviating the problem the decreased color saturation of an entire display image after the addition of white pixels..
With respect to an example claim, claim 1 explicitly discloses acquiring, by the one or more processors, a target grayscale value of the white subpixel at least according to a first maximum grayscale of the white subpixels and the preset grayscale value, and settinq, by the one or more processors, the target grayscale value of the white subpixel to be a value that is less than or equal to a minimum value of the first 
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independent claim of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

02/18/2021